Citation Nr: 1625417	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  16-25 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Amarillo, Texas


THE ISSUE

Entitlement to eligibility for a special clothing allowance.  

[The issues of entitlement to service connection for hypertension, an acquired psychiatric disability other than anxiety and depression, as well as entitlement to an effective date earlier than May 12, 2008, for service connection for anxiety and depression disorder is addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1970.

This matter is on appeal from an administrative decision in October 2015by the Department of Veterans Affairs (VA) Medical Center in Amarillo, Texas.
 
This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2015 administrative decision, the VA Medical Center in Amarillo, Texas, determined that the Veteran was not entitled to a special clothing allowance.  In January 2016, the Veteran submitted a timely notice of disagreement to this decision.  As the Veteran has submitted a timely notice of disagreement to this issue, a statement of the case addressing that issue should be issued.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to eligibility for a special clothing allowance.  The Veteran must be informed of his appeal rights and that he must file a timely substantive appeal to perfect an appeal on that issue.  If an appeal is perfected, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




